ALLOWABILITY NOTICE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/24/2020, for the Claims filed on 11/18/2020, has been entered. The Claims, filed on 11/18/2020, has been entered.

	Claim status
Claims 1 – 15, and 17 – 18 are previously canceled.
Claims 16, and 19 – 34 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 03/22/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
SZUBA (US 6,094,793) discloses a fixture system with a fixture with a clamp.
MUELLER (US 6,186,711 B1) discloses a workpiece carrier and table.

FORRESTER ET AL (US 2004/0200807 A1) discloses an EDM multi-step process to machine a complex hole.
MAZUMDER ET AL (US 2007/0205184 A1) discloses a manufacturing station with laser a laser metal deposition stage and an EDM stage.
GAMO ET AL (US 5,084,602) discloses a machining apparatus with a wire electrode and a laser generator.
TAEUSCH ET AL (US 4,857,696) discloses a manufacturing cell with an EDM machine and a laser.
OKAMOTO discloses a machine tool with laser beam processing and mechanical cutter processing, with a fitting table.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this telephone interview for an examiner's amendment was given by Attorney E. Cusick on 03/31/2021, for the claims filed on 11/18/2020.

In claim 16:
“system”, insert - - including a movable first stage and a first chuck- -;
At line 4: after “positioning”, insert - - and moving- -;
At line 7: after “system”, insert - - including a movable second stage and a second chuck- -;
At line 7: after “positioning”, insert - - and moving- -;
At line 11: delete “attached”, and replace with - -including a pallet removably clamped- -;
At line 15: after “wherein the”, insert - - adapter and an attached- -;
At line 15: delete [[workpiece is]], and replace with - -workpiece are- -;
At line 16: delete [[, via the adapter]];
At line 28: after “data”, insert - - including position, shape, and depth specifications- -;
At line 36: after ”workpiece”, insert - -, the common set of design data calculated by the first positioning system for a shift in the common reference and communicated to the second positioning system, - -.

In claim 25:
At line 3: delete [[a]], and replace with - -the- -;
At line 4: delete [[a]], and replace with - -the- -;
At line 10: delete [[a]], and replace with - -the- -;
At line 11: delete [[a]], and replace with - -the- -.

In claim 27:
At line 4: after “system”, insert - - including a movable first stage and a first chuck- -;
At line 4: after “positioning”, insert - - and moving- -;
At line 7: after “system”, insert - - including a movable second stage and a second chuck- -;
At line 7: after “positioning”, insert - - and moving- -;
At line 11: delete “attached”, and replace with - -including a pallet removably clamped- -;
At line 15: after “wherein the”, insert - - adapter and an attached- -;
At line 15: delete [[workpiece is]], and replace with - -workpiece are- -;
At line 16: delete [[, via the adapter]];
At line 28: after “data”, insert - - including position, shape, and depth specifications- -;
At line 36: after ”workpiece”, insert - -, the common set of design data calculated by the first positioning system for a shift in the common reference and communicated to the second positioning system, - -.

In claim 33:
At line 3: delete [[a]], and replace with - -the- -;
At line 4: delete [[a]], and replace with - -the- -;
At line 10: delete [[a]], and replace with - -the- -;
At line 11: delete [[a]], and replace with - -the- -.

Claims 16, and 27 with examiner’s amendment are as follows.
Claim 16:
A system comprising:
	a liquid guided laser device with a liquid guided laser cutting path;
	an electrical discharge machining (EDM) device with an electrode;
	a first positioning system including a movable first stage and a first chuck for positioning and moving a workpiece in the liquid guided laser cutting path for creating at least one intermediate feature by machining the workpiece with the liquid guided laser device;
	a second positioning system including a movable second stage and a second chuck for positioning and moving the workpiece such that the electrode of the EDM device is operatively positioned proximate the at least one intermediate feature in the workpiece to modify the at least one intermediate feature to create at least one finished feature in the workpiece;
	an adapter including a pallet removably clamped to the workpiece and releasably coupled to the first positioning system and the second positioning system, the adapter providing a standard orientation and a standard position of the workpiece when releasably coupled to the first positioning system and the second positioning system,
	wherein the adapter and an attached workpiece are transferred between the first positioning system and the second positioning system, with a common reference of the 
	wherein machining is performed by at least one of:
		the liquid guided laser device and the EDM device;
		alternating between the liquid guided laser device to the EDM device and then to the liquid guided laser device; or
		alternating between the EDM device to the liquid guided laser device and then to the EDM device;
	a common set of design data including position, shape, and depth specifications provided to the liquid guided laser device, the EDM device, the first positioning system, and the second positioning system, respectively, the common set of design data including data relating to:
		the common reference of the workpiece,
		the at least one intermediate feature in the workpiece, and
		the at least one finished feature in the workpiece,
	wherein the first positioning system and the liquid guided laser device machine the at least one intermediate feature in the workpiece in accordance with the common set of design data using the common reference of the workpiece, the common set of design data is calculated by the first positioning system for a shift in the common reference and communicated to the second positioning system, and the second positioning system and 
	wherein the at least one intermediate feature in the workpiece is a hole and the liquid guided laser device machines the hole to an intermediate depth and the EDM device machines the hole to a finished depth to create the at least one finished feature in the workpiece in accordance with the common set of design data.

Claim 27:
A system comprising:
	a liquid guided laser device with a liquid guided laser cutting path;
	an electrical discharge machining (EDM) device with an electrode;
	a first positioning system including a movable first stage and a first chuck for positioning and moving a workpiece in the liquid guided laser cutting path for creating at least one intermediate feature by machining the workpiece with the liquid guided laser device;
	a second positioning system including a movable second stage and a second chuck for positioning and moving the workpiece such that the electrode of the EDM device is operatively positioned proximate the at least one intermediate feature in the workpiece to modify the at least one intermediate feature to create at least one finished feature in the workpiece;

	wherein the adapter and an attached workpiece are transferred between the first positioning system and the second positioning system
	wherein machining is performed by at least one of:
		the liquid guided laser device and the EDM device;
		alternating between the liquid guided laser device to the EDM device and then to the liquid guided laser device; or
		alternating between the EDM device to the liquid guided laser device and then to the EDM device;
	a common set of design data including position, shape, and depth specifications provided to the liquid guided laser device, the EDM device, the first positioning system, and the second positioning system, respectively, the common set of design data including data relating to:
		the common reference of the workpiece,
the at least one intermediate feature in the workpiece, and

wherein the first positioning system and the liquid guided laser device machine the at least one intermediate feature in the workpiece in accordance with the common set of design data using the common reference of the workpiece, the common set of design data is calculated by the first positioning system for a shift in the common reference and communicated to the second positioning system, and the second positioning system and the EDM device machine the at least one finished feature in the workpiece in accordance with the common set of design data using the common reference of the workpiece.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Allowance of claims 16, and 19 – 34 is indicated, because the prior art of record does not anticipate or render fairly obvious, in the field of endeavor of laser processing and EDM processing of a workpiece, “wherein the first positioning system and the liquid guided laser device machine the at least one intermediate feature in the workpiece in accordance with the common set of design data using the common reference of the workpiece, the common set of design data calculated by the first positioning system for a shift in the common reference and communicated to the second positioning system, and the second positioning system and the EDM device machine the at least one finished feature in the workpiece in accordance with the common set of design data using the common reference of the workpiece”, as recited in claims 16, and 27 with examiner’s amendment.
Regarding the rejection of claims 16, 22, 25 – 29, and 32 – 34 under 35 USC 103 of Vertz, Fukushima, and Mabee, as analyzed in the Office action, filed on 10/06/2020, Vertz, Fukushima, and Mabee do not disclose/ suggest an adapter including a pallet removably clamped to the workpiece; and do not disclose/suggest a first positioning system effecting a common set of design data, then communicating the common set of design data to a second positioning system, as recited. The amended limitations in the examiner’s amendment of claim 16, and claim 27 above, are described in Applicant’s Specification, page 8 line 10 (para. 0022), which recites a pallet removably clamped to a workpiece; and page 8 line 21 (para. 0022), which recites a coordinate shift communicated from the position control system 134 for the liquid guided laser device 110 to the position control system 144 for the EDM device 120. The rejection of claims 16, 22, 25 – 29, and 32 – 35 under 35 USC 103 of Vertz, Fukushima, and Mabee is withdrawn.
The primary prior art reference does not disclose the claimed structures/features/components pertaining to an adapter removably attached to a workpiece and coupled to a first positioning system and to a second positioning system, with a common set of design data including position, shape, and depth specifications provided to the first positioning system and to the second positioning system, in conjunction with a shift in a common reference between the positioning systems. The invention effects transfer of a workpiece and an adapter from one chuck at a liquid laser machining device to another chuck at an EDM device, both machining devices being in one system, and both machining devices utilizing a common design data communicated from the liquid laser machining device to the EDM device. Before the effective filing date, one of ordinary skill in the art would not have found obvious teachings or motivation among other prior art to “the adapter and an attached workpiece to complete a machining of a feature, in conjunction with an adapter; thus the claimed invention is non-obvious over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASAHIKO MURANAMI whose telephone number is (571)272-9293.  The examiner can normally be reached on Mon-Fri 10:30AM-20:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MASAHIKO MURANAMI/
Examiner, Art Unit 3761
04/12/2021
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761